Order of disposition, Family Court, New York County (Leah Marks, J.), entered on or about October 16, 1996, which adjudicated appellant a juvenile delinquent upon a fact finding determination that she had committed acts which, if committed by an adult, would constitute the crimes of criminal sale of a controlled substance in the third degree, criminal sale of a controlled substance in the fifth degree, and criminal possession of a controlled substance in the fifth degree, and placed her under the supervision of the Division for Youth, in a limited secure facility, for a period of 6 to 18 months, unanimously affirmed, without costs.
Given the evidence adduced at the dispositional hearing, it was a proper exercise of the Family Court’s discretion to place appellant in a limited secure facility (see, Family Ct Act § 141; Matter of James S., 219 AD2d 569). We note our consideration of the presentment agency’s representation at oral argument that appellant has been placed in a facility where she receives psychiatric care. We find this to be an important component of the court’s order, one that was recommended in the Mental Health Services Report. Concur—Milonas, J. P., Nardelli, Rubin, Mazzarelli and Andrias, JJ.